     Case 1:19-cr-00041-DAD-BAM Document 58 Filed 10/26/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     IRVING BELMARES-ANCHONDO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case Nos. 1:19-cr-00041-DAD-BAM
12                    Plaintiff,                  STIPULATION TO CONTINUE
                                                  SENTENCING; ORDER
13    vs.
14    IRVING BELMARES-ANCHONDO,                   Date: November 30, 2020
                                                  Time: 10:00 a.m.
15                    Defendant.                  Judge: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Irving Belmares-Anchondo, that the
21   sentencing hearing currently scheduled for November 2, 2020, at 9:00 a.m., before the Honorable
22   Dale A. Drozd, be continued to November 30, 2020, at 10:00 a.m.
23          Mr. Belmares entered a plea of guilty to Count 1 of the Indictment on July 6, 2020. See
24   Dkt. #47. On September 18, 2020, Probation filed its initial Presentence Investigation Report
25   (“PSR”). See Dkt. #53. Mr. Belmares submitted his informal objections to Probation on October
26   4, 2020. On October 13, 2020, Probation filed the final PSR. See Dkt. #55. Mr. Belmares filed
27   his formal objections to the final PSR on October 19, 2020. See Dkt. #56.
28          The parties are in agreement that a continuance is appropriate in this case. Undersigned
     Case 1:19-cr-00041-DAD-BAM Document 58 Filed 10/26/20 Page 2 of 3


 1   counsel was notified on October 5, 2020, that Mr. Belmares tested positive for the coronavirus
 2   on October 2, 2020. Subsequently, undersigned counsel was informed that Mr. Belmares will be
 3   in quarantine until November 2, 2020. As a result, undersigned counsel is unable to have a video
 4   call or private phone call with Mr. Belmares until November 2, 2020. In addition to the above,
 5   the parties require additional time to undertake further discussions relevant for sentencing.
 6           The requested continuance is made with the intention of conserving time and resources
 7   for both the parties and the Court. The government is in agreement with this request and the
 8   requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
 9   exclusion of time is necessary.
10
11                                                 Respectfully submitted,
12                                                 McGREGOR W. SCOTT
                                                   United States Attorney
13
14   Date: October 23, 2020                        /s/ Thomas Newman
                                                   THOMAS NEWMAN
15                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
16
17                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
18
19   Date: October 23, 2020                        /s/ Reed Grantham
                                                   REED GRANTHAM
20                                                 Assistant Federal Defender
                                                   Attorney for Defendant
21                                                 IRVING BELMARES-ANCHONDO
22
23
24
25
26
27

28

     Belmares – Stipulation
     and Proposed Order
                                                      2
     Case 1:19-cr-00041-DAD-BAM Document 58 Filed 10/26/20 Page 3 of 3


 1                                           ORDER
 2           IT IS HEREBY ORDERED that the sentencing hearing set for Monday, November 2,
 3   2020, at 9:00 a.m. before the Honorable Dale A. Drozd, be continued to Monday, November 30,
 4   2020, at 10:00 a.m.
 5
     IT IS SO ORDERED.
 6
 7
         Dated:      October 23, 2020
                                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Belmares – Stipulation
     and Proposed Order
                                                  3
